Exhibit 10.13
AMENDED AND RESTATED
GUARANTY AGREEMENT
     This Amended and Restated Guaranty Agreement dated as of August 27, 2007
(this “Guaranty”) is executed by each of the undersigned (individually a
“Guarantor” and collectively, the “Guarantors”), in favor of Union Bank of
California, N.A, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the ratable benefit of itself, the Banks (as defined below), the
Issuing Banks (as defined below), and the Swap Counterparties (as defined below)
(together with the Administrative Agent, the Issuing Banks, the Banks,
individually a “Beneficiary”, and collectively, the “Beneficiaries”).
INTRODUCTION
     A. The Guarantors have previously executed and delivered that certain
Guaranty Agreement dated as of July 13, 2004 (the “Existing Guaranty”) in
connection with that certain Credit Agreement dated as of July 7, 2004, as
amended heretofore (as so amended, the “Existing Credit Agreement”), among Holly
Energy Partners — Operating, L.P., a Delaware limited partnership (formerly
known as HEP Operating Company, L.P.) (“Borrower”), the Banks party thereto from
time to time (individually, a “Bank”, and collectively the “Banks”), the Banks
issuing letters of credit thereunder from time to time (individually, an
“Issuing Bank”, and collectively, the “Issuing Banks”) and the Administrative
Agent.
     B. The Existing Credit Agreement is being amended and restated in its
entirety pursuant to that certain Amended and Restated Credit Agreement dated as
of August 27, 2007 (as amended, restated, supplemented and otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the Banks, the
Issuing Banks and the Administrative Agent.
     C. The Guarantors are Subsidiaries of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement, and the other Credit Documents (as defined in the
Credit Agreement), and (ii) the Interest Rate Contracts (as defined in the
Credit Agreement) entered into by the Borrower or any of its Subsidiaries with a
Bank or an Affiliate of a Bank (each such counterparty being referred to as a
“Swap Counterparty”).
     D. It is a requirement under the Credit Agreement that the Grantors shall
continue to guarantee the due payment and performance of all Obligations (as
defined in the Credit Agreement) by amending and restating in its entirety the
Existing Guaranty as set forth herein.
     NOW, THEREFORE, in consideration of the premises, each Guarantor hereby
agrees (a) that the Existing Guaranty is amended and restated in its entirety as
follows and (b) further agrees as follows:
     Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
     Section 2. Guaranty.

 



--------------------------------------------------------------------------------



 



(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations, whether absolute or contingent
and whether for principal, interest (including, without limitation, interest
that but for the existence of a bankruptcy, reorganization or similar proceeding
would accrue), fees, amounts owing in respect of Letter of Credit Obligations,
amounts required to be provided as collateral, indemnities, expenses or
otherwise (collectively, the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Administrative Agent, any Issuing Bank or any Bank under the
Credit Documents and by the Borrower to any Swap Counterparty but for the fact
that they are unenforceable or not allowable due to insolvency or the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower.
(b) It is the intention of the Guarantors and each Beneficiary that the amount
of the Guaranteed Obligations guaranteed by each Guarantor shall be in, but not
in excess of, the maximum amount permitted by fraudulent conveyance, fraudulent
transfer or similar Legal Requirements applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Beneficiary
with respect thereto but subject to Section 2(b) above. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Person under the Credit Documents or in
connection with any Interest Rate Contract, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower, any other
Guarantor or any other Person or whether the Borrower, any other Guarantor or
any other Person is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any or all of the following:
(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Credit Documents or any agreement or instrument relating to
Interest Rate Contract with a Swap Counterparty, or any other amendment or
waiver of or any consent to departure from any Credit Document or any agreement
or instrument relating to Interest Rate Contract with a Swap

2



--------------------------------------------------------------------------------



 



Counterparty, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
otherwise;
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or any other assets of the
Borrower or any of its Subsidiaries;
(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;
(f) any failure of any Bank, the Administrative Agent, any Issuing Bank or any
other Beneficiary to disclose to the Borrower or any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
properties or prospects of any Person now or in the future known to the
Administrative Agent, any Issuing Bank, any Bank or any other Beneficiary (and
each Guarantor hereby irrevocably waives any duty on the part of any Beneficiary
to disclose such information);
(g) any signature of any officer of the Borrower being mechanically reproduced
in facsimile or otherwise; or
(h) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.
     Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that,
to the extent that payments of any of the Guaranteed Obligations are made, or
any Beneficiary receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE
UNDER THIS SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN THE
DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S
OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

3



--------------------------------------------------------------------------------



 



     Section 5. Waivers and Acknowledgments.
(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.
(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower
contemplated by the Credit Documents and the Interest Rate Contracts with the
Swap Counterparties and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits.
     Section 6. Subrogation. No Guarantor will exercise any rights that it may
now have or hereafter acquire against the Borrower or any other Person to the
extent that such rights arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty or any other
Credit Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Person, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Borrower or any other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty shall have been paid in full in cash, all Letters
of Credit have terminated or expired and no Letter of Credit Obligations shall
remain outstanding, all Interest Rate Contracts with the Beneficiaries have been
terminated, and all Commitments shall have expired or terminated. If any amount
shall be paid to a Guarantor in violation of the preceding sentence at any time
prior to (a) the payment in full in cash of the Guaranteed Obligations and any
and all other amounts payable by the Guarantors under this Guaranty, (b) the
satisfaction of all Letter of Credit Obligations and the termination of all
obligations of the Issuing Banks and the Banks in respect of Letters of Credit,
(c) the termination of all Interest Rate Contracts with the Beneficiaries, and
(d) the termination of the Commitments, such amount shall be held in trust for
the benefit of the Beneficiaries and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations
and any and all other amounts payable by the Guarantors under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Credit
Documents.
     Section 7. Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:
(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.

4



--------------------------------------------------------------------------------



 



(b) Such Guarantor has, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any Bank and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from the Borrower and each other relevant Person on
a continuing basis information pertaining to, and is now and on a continuing
basis will be reasonably familiar with, the business, condition (financial and
otherwise), operations, properties and prospects of the Borrower and each other
relevant Person.
(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, and the execution and
delivery of this Guaranty by such Guarantor has been duly and validly authorized
in all respects by such Guarantor, and the Person who is executing and
delivering this Guaranty on behalf of such Guarantor has full power, authority
and legal right to so do, and to observe and perform all of the terms and
conditions of this Guaranty on such Guarantor’s part to be observed or
performed.
     Section 8. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, any Bank or the Administrative Agent, the Issuing Bank
and any other Beneficiary is hereby authorized at any time, to the fullest
extent permitted by law, to set off and apply any deposits (general or special,
time or demand, provisional or final) and other indebtedness owing by such
Beneficiary to the account of each Guarantor against any and all of the
obligations of the Guarantors under this Guaranty, irrespective of whether or
not such Beneficiary shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured. Such Beneficiary shall
promptly notify the affected Guarantor after any such set-off and application is
made, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Beneficiaries under
this Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which any Beneficiary may have.
     Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor, the Administrative Agent and the Majority Banks, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no amendment, waiver or
consent shall, unless in writing and signed by all of the Banks, (a) other than
to the extent expressly provided in such amendment, waiver or consent, limit the
liability of any Guarantor hereunder (it being understood that waivers and
amendments permitted to be made under the Credit Agreement by the Majority Banks
with respect to any of the underlying obligations guaranteed hereunder shall not
be deemed to limit the liability of any Guarantor within the meaning of this
clause (a)), (b) postpone any date fixed for payment hereunder in respect of any
of the Guaranteed Obligations that is principal of, or interest on, the Notes or
any fees, or Letter of Credit Obligations, or (c) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Notes required to
take any action hereunder.
     Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.02 of the Credit
Agreement and if to a Guarantor, at its address specified on the signature page
hereto and if to the Administrative

5



--------------------------------------------------------------------------------



 



Agent, any Issuing Bank or any Bank, at its address specified in or pursuant to
the Credit Agreement, and if to a Swap Counterparty, at its address specified in
the applicable Interest Rate Contract. All such notices and communications shall
be effective when delivered, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.
     Section 11. No Waiver: Remedies. No failure on the part of the
Administrative Agent or any other Beneficiary to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 12. Continuing Guaranty: Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the payment in full of all Guaranteed Obligations and all other
amounts payable under the Credit Documents, the termination of all Letter of
Credit Obligations, and the termination of all the Commitments, (b) be binding
upon each Guarantor and its successors and assigns, (c) inure to the benefit of
and be enforceable by the Administrative Agent, each Bank, and each Issuing
Bank, and their respective successors, and, in the case of transfers and
assignments made in accordance with the Credit Agreement, transferees and
assigns, and (d) inure to the benefit of and be enforceable by a Swap
Counterparty and each of its successors, transferees and assigns to the extent
such successor, transferee or assign is a Bank or an Affiliate of a Bank.
Without limiting the generality of the foregoing clause (c), subject to
Section 9.06 of the Credit Agreement, any Bank may assign or otherwise transfer
all or any portion of its rights and obligations under the Credit Agreement
(including, without limitation, all or any portion of its Commitment, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Bank herein or otherwise, subject, however, in all
respects to the provisions of the Credit Agreement. Furthermore, when any Swap
Counterparty assigns or otherwise transfers any interest held by it under an
Interest Rate Contract to any other Swap Counterparty pursuant to the terms of
such agreement, that other Swap Counterparty shall thereupon become vested with
all the benefits held by the assigning Swap Counterparty under this Guaranty,
subject, however, in all respects to the provisions of the Credit Agreement.
Each Guarantor acknowledges that upon any Person becoming a Bank, the
Administrative Agent, or an Issuing Bank in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof.
     Section 13. Governing Law. This Guaranty shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas. Each
Guarantor hereby irrevocably submits to the jurisdiction of any Texas state or
federal court sitting in Dallas, Texas in any action or proceeding arising out
of or relating to this Guaranty and the other Credit Documents, and each
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. Each Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. Each Guarantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth in the Credit Agreement or set forth
on the

6



--------------------------------------------------------------------------------



 



signature page of this Guaranty. Each Guarantor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section shall affect the rights of any Beneficiary to serve
legal process in any other manner permitted by the law or affect the right of
any Beneficiary to bring any action or proceeding against any Guarantor or its
Property in the courts of any other jurisdiction.
     Section 14. Patriot Act. Each Beneficiary and the Administrative Agent (for
itself and not on behalf of any Beneficiary) hereby notifies each Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Guarantor, which information
includes the name and address of the Guarantor and other information that will
allow such Beneficiary or the Administrative Agent, as applicable, to identify
the Guarantor in accordance with the Act.
     Section 15. Amendment and Restatement. As to the Guarantors party to the
Existing Guaranty, this Guaranty is an amendment and restatement of the Existing
Guaranty and is given in renewal and replacement for such Existing Guaranty.
Such Guarantors, though not required, hereby consent to the terms of the Credit
Agreement.
     Section 16. INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
BENEFICIARIES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND
OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR
ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR
PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR
ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR
ANY GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (D) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY
GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY GUARANTOR,
INCLUDING ANY MATTER DISCLOSED WITHIN THE CREDIT AGREEMENT, OR (E) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED
TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH ANY

7



--------------------------------------------------------------------------------



 



SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     Section 17. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
     Section 18. Additional Guarantors. Pursuant to Section 5.10 of the Credit
Agreement, each Subsidiary of the Borrower (other than a Restricted Subsidiary)
that was not in existence on the date of the Credit Agreement is required to
enter into this Guaranty as a Guarantor upon becoming a Subsidiary. Upon
execution and delivery after the date hereof by the Administrative Agent and
such Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any instrument adding
an additional Guarantor as a party to this Guaranty shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.
     Section 19. NOTICE OF FINAL AGREEMENTS. PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN
AGREEMENT EXCEEDS $50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN
WRITING AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED
REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GURANTY. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

8



--------------------------------------------------------------------------------



 



     Each Guarantor has caused this Guaranty to be duly executed as of the date
first above written.

            GUARANTORS:


HEP PIPELINE GP, L.L.C., a Delaware
limited liability company
HEP REFINING GP, L.L.C., a Delaware
limited liability company
HEP MOUNTAIN HOME, L.L.C., a Delaware
limited liability company
HEP PIPELINE, L.L.C., a Delaware
limited liability company
HEP REFINING, L.L.C., a Delaware
limited liability company
HEP WOODS CROSS, L.L.C., a Delaware
limited liability company
        Each by: Holly Energy Partners — Operating, L.P., a
              Delaware limited partnership and its Sole
              Member
      By:   HEP Logistics GP, L.L.C., a Delaware limited         liability
company, its General Partner        By:   Holly Energy Partners, L.P., a
Delaware limited         partnership, its Managing Member        By:   HEP
Logistics Holdings, L.P., a Delaware         limited partnership, its General
Partner        By:   Holly Logistic Services, L.L.C., a Delaware         limited
liability company, its General Partner                      By:          
Stephen D. Wise        Treasurer     

      Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HEP NAVAJO SOUTHERN, L.P., a Delaware limited
partnership
HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
a Delaware limited partnership
HEP FIN-TEX/TRUST-RIVER, L.P., a Delaware limited
partnership
        Each by: HEP Pipeline GP, L.L.C., a Delaware limited
              liability company and its General Partner
        By:   Holly Energy Partners - Operating, L.P., a         Delaware
limited partnership and its Sole Member        By:   HEP Logistics GP, L.L.C., a
Delaware limited         liability company, its General Partner        By:  
Holly Energy Partners, L.P., a Delaware limited         partnership, its
Managing Member        By:   HEP Logistics Holdings, L.P., a Delaware        
limited partnership, its General Partner        By:   Holly Logistic Services,
L.L.C., a Delaware         limited liability company, its General Partner       
      By:           Stephen D. Wise        Treasurer     

      Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HEP REFINING ASSETS, L.P., a Delaware limited
partnership
      By:   HEP Refining GP, L.L.C., a Delaware limited         liability
company and its General Partner        By:   Holly Energy Partners — Operating,
L.P., a         Delaware limited partnership and its Sole Member        By:  
HEP Logistics GP, L.L.C., a Delaware limited         liability company, its
General Partner        By:   Holly Energy Partners, L.P., a Delaware limited    
    partnership, its Managing Member        By:   HEP Logistics Holdings, L.P.,
a Delaware limited
partnership, its General Partner            By:   Holly Logistic Services,
L.L.C., a Delaware
limited liability company, its General Partner              By:          
Stephen D. Wise        Treasurer     

      Address of Guarantor:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HEP LOGISTICS GP, L.L.C., a Delaware limited
liability company
            By:   Holly Energy Partners, L.P., a Delaware limited
partnership, its Managing Member              By:   HEP Logistics Holdings,
L.P., a Delaware         limited partnership, its General Partner           
By:   Holly Logistic Services, L.L.C., a Delaware         limited liability
company, its General Partner        By:           Stephen D. Wise       
Treasurer     

      Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY PARTNERS, L.P., a Delaware
limited partnership
      By:   HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner              By:   Holly Logistic
Services, L.L.C., a Delaware         limited liability company, its General
Partner        By:           Stephen D. Wise        Treasurer     

      Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY ENERGY FINANCE CORP., a Delaware
corporation
        By:           Matthew P. Clifton        President and Chief Executive
Officer     

      Address of Guarantors:
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Facsimile: (214)237-3051
Attention: Stephen D. Wise

[Signature pages continue.]
Signature page to Amended and Restated Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Annex 1 to the Amended and
Restated Guaranty Agreement
     SUPPLEMENT NO.                      dated as of                      (the
“Supplement”), to the Amended and Restated Guaranty Agreement dated as of
August 27, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Guaranty Agreement”), executed by each of the subsidiaries party
thereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) of Holly Energy Partners — Operating, L.P., a Delaware limited
partnership (the “Borrower”), in favor of Union Bank of California, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Beneficiaries (as defined in the Guaranty Agreement).
     A. Reference is made to the Amended and Restated Credit Agreement dated as
of August 27, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Banks from time to time
party thereto (the “Banks”), and the Administrative Agent.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty Agreement or the Credit
Agreement.
     C. The Guarantors have entered into the Guaranty Agreement in order to
induce the Banks to make Advances and the Issuing Banks to issue Letters of
Credit. Pursuant to Section 5.10 of the Credit Agreement, certain Subsidiaries
of the Borrower are required to enter into the Guaranty Agreement as Guarantors.
Section 18 of the Guaranty Agreement provides that additional Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Borrower (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guaranty Agreement in order to induce the Banks to make additional
Advances and the Issuing Banks to issue additional Letters of Credit and as
consideration for Advances previously made and Letters of Credit previously
issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     SECTION 1. In accordance with Section 18 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.
     SECTION 2. The New Guarantor represents and warrants to the Administrative
Agent and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in
Annex 1 to Amended and Restated Guaranty Agreement
Page 1

 



--------------------------------------------------------------------------------



 



accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).
     SECTION 3. This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by fax transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The New Guarantor hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Supplement or the Guaranty and the other Credit Documents, and the New
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. The New Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. The New Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth on the signature page hereof. The New
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against the New Guarantor or its Property in the courts of any other
jurisdiction.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below.
Annex 1 to Amended and Restated Guaranty Agreement
Page 2

 



--------------------------------------------------------------------------------



 



     SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
     SECTION 9. PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE
CODE, AN AGREEMENT IN WHICH THE AMOUNT INVOLVED IN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE
PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN AGREEMENT, AND
ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO
THIS GUARANTY. THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Annex 1 to Amended and Restated Guaranty Agreement
Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

            [Name Of New Guarantor]
      By:           Name:           Title:           Address:                   
  UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent
      By:           Name:           Title:        

Annex 1 to Amended and Restated Guaranty Agreement
Page 1

 